 

Exhibit 10.1

 

EXECUTIVE RETENTION AGREEMENT

 

This Executive Retention Agreement (the “Agreement”) is made and entered into as
of April 16, 2018 by and between GOPHER PROTOCOL INC., a Nevada corporation (the
“Company”), and KEVIN PICKARD (the “Executive”).

 

Recitals:

 

WHEREAS, the Executive is a key employee of the Company who possesses valuable
proprietary knowledge of the Company, its business and operations and the
markets in which the Company competes; and

 

WHEREAS, the Company and the Executive desire to enter into this Agreement to
encourage the Executive to continue to devote the Executive’s full attention and
dedication to the success of the Company, and to provide specified compensation
and benefits to the Executive in the event of a Termination Upon Change of
Control or certain other terminations pursuant to the terms of this Agreement.

 

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.            PURPOSE AND TERM; DUTIES

 

1.1       Either the Executive or Company may terminate the Executive’s
employment at any time for any reason, with or without notice. The term of this
Agreement shall be the period from the date set forth above until Executive’s
employment is terminated for any reason or this Agreement is terminated by
mutual agreement of the parties.

 

1.2       The Executive’s job responsibilities will comprise managing and
overseeing all financial operations and matters of the Company, including the
subsidiaries, including but not limited to:

 

  (a)  Timely and accurate annual and quarterly financial reporting in
accordance with Securities & Exchange Commission (“SEC”) rules and regulations,
applicable law and United States Generally Accepted Accounting Principles
(“GAAP”).

 

  (b)  Management of our Finance Department and oversight of all financial
personnel, accounting systems, procedures and policies.

 

(c)Establishing and maintaining adequate financial controls, sufficient as a
minimum to enable your appropriate certification of the Company’s annual and
quarterly reports in accordance with SEC rules.

 

  (d)  Managing the treasury functions for the Company, as well as all
borrowings, debt facilities and equity fundraising, subject to the approval of
the Board of Directors of the Company (the “Board”).

 



-1- 

 

 

  (e)  Undertaking financial planning for the Company, including preparing
annual and other budgets and projections and managing in compliance with such
budgets as may be approved by the Board.

 

  (f) Monthly management reporting and analysis for the Board.

 

(g)Investor relations to the extent reasonably requested by the CEO.

 

(h)All such functions as are customarily applicable to your position, as well as
those that are reasonably assigned to you by the Company.

 

1.3       The Executive is entitled to four (4) weeks of vacation which will
accrue on a pro-rata basis during the year, in addition to all public holidays
when the office is closed.   Executive will be eligible to participate in all
employee benefit plans established by the Company for its employees from time to
time. In accordance with Company policies from time to time, Executive will
reimburse you for all reasonable and proper travel and business expenses
incurred by you in the performance of your duties.

 

2.            COMPENSATION AND TERMINATION GENERALLY

 

2.1         Compensation.

 

2.1.1       Annual Salary. The Executive’s current base salary of $120,000 per
annum shall remain in place but shall be subject to periodic review and
modification by the Company’s Board of Directors (the “Board”) as may be
delegated to the Compensation Committee of the Board (references herein to the
Compensation Committee shall include reference to the Board if no such Committee
exists at any time) at such time or times as it shall determine; provided,
however, such Annual Salary may not be decreased without the consent of the
Executive. The Company’s Compensation Committee shall also from time to time, in
its discretion, determine the type and amount of other forms of compensation for
Executive’s service with the Company (including, without limitation, stock
options or other forms of equity awards).

 

2.1.3       Options. The Executive will be provided with a grant of options to
purchase 500,000 shares of common stock, vesting over five (5) years in tranches
of 100,000 starting on the first anniversary of the date hereof and continuing
thereafter in equal installments on an annual basis subject to Executive’s
continued employment with the Company.  The exercise price of the options shall
be $2.80 per share and the term shall be five years.

 

2.1.4       Shares. The Executive will be issued 250,000 shares of common stock
of the Company upon signing the Agreement.

 



-2- 

 

 

2.2           Termination of Employment Generally. In the event the Executive’s
employment with the Company terminates, for any reason whatsoever including
death or disability the Executive shall be entitled to the benefits described in
this Section 2.2.

 

2.2.1        Accrued Salary and Vacation. All salary and accrued vacation earned
through the Termination Date shall be paid to Executive on such date.

 

2.2.2        Accrued Bonus Payment. The Executive shall receive a lump sum
payment of any actual bonus amount to the extent that all the conditions for
payment of such bonus have been satisfied and any such bonus was earned and is
unpaid on the Termination Date.

 

2.2.3        Expense Reimbursement. Within ten (10) days following submission to
the Company of proper expense reports by the Executive, the Company shall
reimburse the Executive for all expenses incurred by the Executive, consistent
with the Company’s expense reimbursement policy in effect prior to the incurring
of each such expense, in connection with the business of the Company prior to
the Termination Date.

 

3.            FEDERAL EXCISE TAX UNDER SECTION 280G

 

3.1             Excise Tax. If (a) any amounts payable to the Executive under
this Agreement or otherwise are characterized as excess parachute payments
pursuant to Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), and (b) the Executive thereby would be subject to any United States
federal excise tax due to that characterization, then if Executive would thereby
be in a better after-tax position, the Company may elect, in the Company’s sole
discretion, to reduce the amounts payable under this Agreement or otherwise, or
to have any portion of applicable options or restricted stock not vest or become
exercisable, in order to avoid any “excess parachute payment” under Section
280G(b)(1) of the Code.

 

3.2              Calculation by Independent Public Accountants. Unless the
Company and the Executive otherwise agree in writing, any calculation of the
amount of any excess parachute payments payable by the Executive shall be made
in writing by the Company’s independent public accountants (the “Accountants”)
whose conclusion shall be final and binding on the parties. For purposes of
making such calculations, the Accountants may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make the required calculations. The Company shall bear all fees and expenses the
Accountants may charge in connection with these services, but the engagement of
the Accountants for this purpose shall be pursuant to an agreement between the
Executive and the Accountants.

 

4.            DEFINITIONS

 

4.1              Capitalized Terms Defined. Capitalized terms used in this
Agreement shall have the meanings set forth in this Section 4, unless the
context clearly requires a different meaning.

 

(a)

 



-3- 

 

 

4.2              “Company” shall mean Gopher Protocol Inc.

 

4.3              “Termination Date” means the date of the termination of the
Executive’s employment with the Company.

 

5.            EXCLUSIVE REMEDY

 

5.1              No Other Benefits Payable. The Executive shall be entitled to
no termination, severance or change of control compensation, benefits, or other
payments from the Company as a result of any termination.

 

5.2              No Limitation of Regular Benefit Plans. Except as may be
provided elsewhere in this Agreement, this Agreement is not intended to and
shall not affect, limit or terminate any plans, programs or arrangements of the
Company that are regularly made available to a significant number of employees
or officers of the Company, including, without limitation, the Company’s stock
option plans.

 

6.             NON-COMPETE; PROPRIETARY AND CONFIDENTIAL INFORMATION

 

During the term of this Agreement and following any termination of employment,
Executive agrees to continue to abide by the terms and conditions of each of the
non-competition agreement (during the term of such Agreement) and the Employee
Invention Assignment & Confidentiality Agreement between the Executive and the
Company.

 

7.             ARBITRATION

 

7.1              Disputes Subject to Arbitration. Any claim, dispute or
controversy arising out of this Agreement (other than claims relating to misuse
or misappropriation of the intellectual property of the Company), the
interpretation, validity or enforceability of this Agreement or the alleged
breach thereof shall be submitted by the parties to binding arbitration by a
sole arbitrator under the rules of the American Arbitration Association;
provided, however, that (a) the arbitrator shall have no authority to make any
ruling or judgment that would confer any rights with respect to the trade
secrets, confidential and proprietary information or other intellectual property
of the Company upon the Executive or any third party; and (b) this arbitration
provision shall not preclude the Company from seeking legal and equitable relief
from any court having jurisdiction with respect to any disputes or claims
relating to or arising out of the misuse or misappropriation of the Company’s
intellectual property. Judgment may be entered on the award of the arbitrator in
any court having jurisdiction.

 

7.2              Costs of Arbitration. All costs of arbitration, including
reasonable attorney’s fees of the Executive, will be borne by the Company,
except that if the Executive initiates arbitration and the arbitrator finds the
Executive’s claims to be frivolous the Executive shall be responsible for his
own costs and attorneys fees.

 

7.3              Site of Arbitration. The site of the arbitration proceeding
shall be in Los Angeles, California.

 



-4- 

 

 

8.            NOTICES

 

For purposes of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered or five (5) business days after being mailed, return
receipt requested, as follows:

 

(a) if to the Company, attention: Chief Executive Officer, at the Company’s
offices at 2500 Broadway, Suite F-125, Santa Monica CA 90404 and,

 

(b) if to the Executive, at the address indicated below or such other address
specified by the Executive in writing to the Company. Either party may provide
the other with notices of change of address, which shall be effective upon
receipt.

 

12.          MISCELLANEOUS PROVISIONS

 

12.1       Heirs and Representatives of the Executive; Successors and Assigns of
the Company. This Agreement shall be binding upon and shall inure to the benefit
of and be enforceable by the Executive’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, devises and
legatees. This Agreement shall be binding upon and inure to the benefit of and
be enforceable by the successors and assigns of the Company.

 

12.2       Amendment and Waiver. No provision of this Agreement shall be
modified, amended, waived or discharged unless the modification, amendment,
waiver or discharge is agreed to in writing, specifying such modification,
amendment, waiver or discharge, and signed by the Executive and by an authorized
officer of the Company (other than the Executive). No waiver by either party of
any breach of, or of compliance with, any condition or provision of this
Agreement by the other party shall be considered a waiver of any other condition
or provision or of the same condition or provision at another time.

 

12.3       Withholding Taxes. All payments made under this Agreement shall be
subject to deduction of all federal, state, local and other taxes required to be
withheld by applicable law.

 

12.4       Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

12.5       Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California, without regard to where the Executive has his residence or principal
office or where he performs his duties hereunder.

 

12.6       No Duty to Mitigate. The Executive is not required to seek
alternative employment following termination, and payments called for under this
Agreement will not be reduced by earnings from any other source.

 



-5- 

 

 

12.7.      Section 409A of the Code. To the extent (a) any payments or benefits
to which Employee becomes entitled under this Agreement, or under any agreement
or plan referenced herein, in connection with Employee’s termination of
employment with the Company constitute deferred compensation subject to Section
409A of the Code and (b) Employee is deemed at the time of such termination of
employment to be a “specified employee” under Section 409A of the Code, then
such payments shall not be made or commence until the earliest of (i) the
expiration of the six (6)-month period measured from the date of Employee’s
“separation from service” (as such term is at the time defined in Treasury
Regulations under Section 409A of the Code) from the Company; or (ii) the date
of Employee’s death following such separation from service; provided, however,
that such deferral shall only be effected to the extent required to avoid
adverse tax treatment to Employee, including (without limitation) the additional
twenty percent (20%) tax for which Employee would otherwise be liable under
Section 409A(a)(1)(B) of the Code in the absence of such deferral. Upon the
expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to Employee or
Employee’s beneficiary in one lump sum (without interest). Any termination of
Employee’s employment is intended to constitute a “separation from service” as
such term is defined in Treasury Regulation Section 1.409A-1. It is intended
that each installment of the payments provided hereunder constitute separate
“payments” for purposes of Treasury Regulation Section 1.409A-2(b)(2)(i). It is
further intended that payments hereunder satisfy, to the greatest extent
possible, the exemption from the application of Code Section 409A (and any state
law of similar effect) provided under Treasury Regulation Section 1.409A-1(b)(4)
(as a “short-term deferral”).

 

12.8       Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein (whether oral
or written and whether express or implied).

 

[SIGNATURE PAGE TO EXECUTIVE RETENTION AGREEMENT FOLLOWS]

 

-6- 

 

 

In Witness Whereof, each of the parties has executed this Agreement, in the case
of the Company, by its duly authorized officer, as of the day and year first
above written.





          Executive           /s/ Kevin Pickard     Kevin Pickard



          Gopher Protocol Inc.           By: /s/Gregory Bauer     Gregory Bauer,
CEO  



 

 